Citation Nr: 0803162	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-39 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lumbar spine condition.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine condition.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral leg pain, to include as secondary to a lumbar spine 
condition.  

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral foot 
condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
June 1962 to June 1965 and has some service with the Rhode 
Island National Guard, including active duty for training 
(ACDUTRA) from August 18, 1984, to September 1, 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a special 
claims processing unit, known as the Tiger Team, located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the claim to reopen claims 
for entitlement to service connection for a neck condition, a 
lumbar spine condition, and a bilateral leg condition, and 
that denied claims for entitlement to service connection for 
hearing loss, tinnitus, and a bilateral foot condition.  
Responsibility for the appeal now lies with the RO at 
Providence, Rhode Island.  

In May 2007, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge (VLJ) presided at 
the RO, a transcript of which has been associated with the 
claims folder. 

In a letter received in August 2004, the veteran's 
representative indicated that the veteran had wished to 
reopen his claims for entitlement to service connection for 
the neck and back condition, which the representative 
clarified as cervical, thoracic, and lumbar areas of the 
spine.  But when the claim had been received in April 2004, 
the RO had processed the veteran's claim only with respect to 
reopening claims for entitlement to service connection for 
the neck condition and the lumbar spine condition.  The claim 
to reopen the claim for entitlement to service connection for 
the thoracic spine condition is thus referred to the RO for 
appropriate action. 

The issues of entitlement to service connection for hearing 
loss, tinnitus, and a bilateral foot condition are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  An unappealed October 1985 rating decision denied the 
veteran's claim for entitlement to service connection for a 
lumbar spine condition. 

2.  An unappealed July 2002 rating decision denied the 
veteran's claims for entitlement to service connection for a 
neck condition and for a bilateral leg condition, to include 
as secondary to a lumbar spine condition.  

3.  Of the evidence received since the October 1985 last, 
prior, final denial on any basis of the lumbar spine claim, 
when considered in conjunction with the record as a whole, 
some constitutes existing evidence not previously submitted 
to agency decisionmakers; of the rest, some relates to an 
unestablished fact necessary to substantiate the claim and is 
not cumulative nor redundant of the evidence previously 
considered, but none raises a reasonable possibility of 
substantiating the claim. 

4.  Of the evidence received since the July 2002 last, prior, 
final denial on any basis of the neck claim and the bilateral 
leg claim, when considered in conjunction with the record as 
a whole, some constitutes existing evidence previously 
submitted to agency decisionmakers; of the rest, some relates 
to an unestablished fact necessary to substantiate the claim 
and is not cumulative nor redundant of the evidence 
previously considered, but none raises a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in October 1985, which 
denied service connection for a lumbar spine condition, is 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).  

2.  The unappealed RO rating decision in July 2002, which 
denied service connection for a neck condition and a 
bilateral leg condition, is final.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

3.  New and material evidence has not been received to reopen 
the claim for service connection for a lumbar spine 
condition.   38 U.S.C.A. §§ 101(24), 1110, 1131, 5108 (West 
2002); 38 C.F.R. §§ 3.6, 3.156, 3.303 (2007).

4.  New and material evidence has not been received to reopen 
the claim for service connection for a neck condition.   38 
U.S.C.A. §§ 101(24), 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.6, 3.156, 3.303 (2007).

5.  New and material evidence has not been received to reopen 
the claim for service connection for a bilateral leg 
condition, to include as secondary to a lumbar spine 
condition.   38 U.S.C.A. §§ 101(24), 1110, 1131, 5108 (West 
2002); 38 C.F.R. §§ 3.6, 3.310, 3.156, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to reopen lumbar spine, neck, and bilateral leg 
condition claims

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

The veteran originally filed claims for entitlement to 
service connection for a low back condition and a neck 
condition in September 1981 and the claims were denied in an 
October 1981 rating decision, which the veteran did not 
appeal.  In October 1984, he filed a claim to reopen the 
claim for entitlement to service connection for the low back.  
That claim was denied in October 1985.  The veteran was 
notified of that adverse decision in October 1985, but he did 
not file a notice of disagreement with respect to that 
decision.  The decision therefore became final.  38 C.F.R. 
§ 20.302(a).  The October 1985 rating decision is the last, 
prior, final denial on any basis of the veteran's lumbar 
spine claim.  

The veteran has filed several claims to reopen his neck 
condition service-connection claim.  In November 2000, the 
veteran filed a claim to reopen his claim for entitlement to 
service connection for a neck condition and his claim for 
entitlement to service connection for leg pain as secondary 
to his low back condition.  Those two claims were denied in a 
July 2002 rating decision.  The veteran was notified of that 
adverse decision in July 2002, but he did not file a notice 
of disagreement with respect to any claims in that decision.  
The decision therefore became final.  38 C.F.R. § 20.302(a).  
The July 2002 rating decision is thus the last prior, final 
denial on any basis of the claim for entitlement to service 
connection for the neck condition and for the bilateral leg 
condition.  

If evidence that meets the four criteria for "new and 
material evidence" is submitted or secured with respect to a 
previously-denied final decision, VA must reopen that claim 
and evaluate the merits of the claim in light of all the 
evidence, both new and old.  38 U.S.C.A. § 5108; Spalding v. 
Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last, prior, final denial of the claim sought to 
be reopened.  And new and material evidence must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

A.  Lumbar spine condition 

Since the October 1985 rating decision, considerable evidence 
has been secured that fits into the following categories: 
(1) documents that were submitted and considered at the time 
of the October 1985 rating decision; (2) treatment records 
for medical conditions that do not involve the lumbar spine 
(cervical spine, chest x-rays, mental health conditions, 
viral infection, bronchitis, upper respiratory infection, 
transient dizziness, right inguinal hernia, substance abuse, 
blurred vision, hemoptysis, leg pain, tardive dyskinesia, 
foot pain, injury from ladder fall); (3) documents relating 
to living in a Veteran's Home; (4) documents relating to 
claims other than entitlement to service connection for the 
lumbar spine condition (unemployability due to bipolar 
disorder, nonservice-connection pension, SSA benefits, 
expedited payment request); (5) records of the treatment of 
the "back" without identifying which segment of the spine; 
(6) records of the treatment of the lumbar spine condition; 
(7) statements by the veteran; and (8) military records 
relating to the veteran's discharge from the National Guard.  

The evidence that was previously submitted and considered by 
the RO in the October 1985 rating decision is not "new" 
evidence within the meaning of 38 C.F.R. § 3.156(a), so the 
claim to reopen can not be granted on the basis of that 
evidence.  The remaining evidence is new and so must be 
analyzed to determine whether, by itself or when considered 
with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For a grant 
of service connection, three requirements must be 
established: (1) a current disability exists; (2) an injury 
or disease was incurred during active military service; and 
(3) a relationship exists between the current disability and 
the inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
The term "active military service" includes not only active 
service in the U.S. Army, but also any period of active duty 
for training (ACDUTRA) during which the individual was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

In September 1981, the veteran had sought service connection 
for a low back condition and the claim was denied in 
October 1981.  The October 1985 rating decision denied the 
veteran's claim to reopen his claim for entitlement to 
service connection for a lumbar spine condition because the 
evidence showed that the injury to the veteran's lumbar spine 
during his ACDUTRA period had resolved a few months after 
that ACDUTRA period.  As a result, the RO determined that the 
veteran's current lumbar spine condition was not related to 
the ACDUTRA injury.  Nor did the evidence establish any 
aggravation of a prior back condition during ACDUTRA beyond 
normal progression of the disease.  The RO concluded that 
notwithstanding the ACDUTRA injury, service connection was 
denied.  

Based on the October 1985 rating decision, the unestablished 
facts necessary to substantiate the lumbar spine claim are: 
that there is a relationship between the veteran's current 
lumbar spine condition and the August 1984 injury or other 
in-service event, injury, or disease; or that a pre-existing 
lumbar spine condition was made worse during the veteran's 
period of active Army service or during ACDUTRA.  

The treatment records for medical conditions that do not 
involve the lumbar spine, documents related to living in a 
Veteran's Home, and documents relating to claims other than 
entitlement to service connection for the lumbar spine 
condition clearly do not relate to unestablished facts 
necessary to establish this claim, so that evidence is not 
"material" within the meaning of 38 C.F.R. § 3.156(a).  

As for the treatment records for the veteran's "back" (that 
do not identify the spine segment), the treatment records for 
his current lumbar spine condition, and the veteran's 
statements about his back, they contain much information 
about the current state of the veteran's lumbar spine 
condition.  And some of those records include in the history 
notes (based on the veteran's statements) that he injured his 
lumbar spine during military service.  But those treatment 
records contain no medical opinions establishing a 
relationship between the veteran's current lumbar spine 
condition and any injury, disease, or event during his active 
Army service or during his ACDUTRA service, and they contain 
no evidence about the veteran's lumbar spine having been 
aggravated by his Army service or ACDUTRA service. 

As for his statements and the notes in treatment records that 
point out that the veteran hurt his back in service, the bare 
transcription of lay history, unenhanced by additional 
comments by the transcriber, is not competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
And as a lay person, the veteran is not competent to provide 
an opinion about whether his current lumbar spine condition 
is related to his active Army service or his ACDUTRA service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).  Accordingly, the evidence of medical 
treatment of the veteran's "back" and lumbar spine and the 
statements by the veteran about his lumbar spine, do not 
relate to the unestablished facts necessary to establish this 
claim, so they are not material evidence within the meaning 
of 38 C.F.R. § 3.156(a).  

Finally, the military records relating to the veteran's 
discharge from the National Guard address whether the veteran 
is entitled to a medical discharge due to his injury during 
ACDUTRA.  They contain opinions as to whether the low back 
pain the veteran was experiencing at that time was related to 
the injury incurred during ACDUTRA.  As such, those records 
relate to an unestablished fact necessary to establish the 
claim and are thus "material evidence" within the meaning 
of 38 C.F.R. § 3.156(a).  

Moreover, since the records relating to the veteran's 
discharge from the National Guard discuss developments that 
occurred after the October 1985 rating decision, they are 
neither cumulative nor redundant of the evidence of record at 
the time of the last, prior, final denial on any basis of the 
lumbar spine claim sought to be reopened.  38 C.F.R. 
§ 3.156(a).  

But notwithstanding meeting three of the four criteria for 
new and material evidence, the claim cannot be reopened 
because that evidence does not raise a reasonable possibility 
of substantiating the claim.  Indeed, although the veteran 
requested a medical discharge, the two medical opinions 
obtained in those proceedings provided that the veteran's 
symptoms from his injury during ACDUTRA had resolved, so that 
any medical conditions that the veteran had at the time of 
his request for medical discharge were not related to his 
ACDUTRA injury.  Those opinions were provided by two 
physicians and no evidence indicates that the examiners were 
not competent to provide those opinions.  Nor is there any 
evidence of a contradictory medical opinion in the record.  
Since no evidence meets all four criteria of new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a), the 
claim to reopen the claim for entitlement to service 
connection for a lumbar spine condition must be denied.  

And because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
previously-denied claim, the benefit of the doubt doctrine 
need not be applied to this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  

B.  Neck condition 

Since the July 2002 last, prior, final denial of the neck 
condition claim, evidence has been secured that that fits 
into the following categories: (1) documents that were 
submitted and considered at the time of the July 2002 rating 
decision; (2) treatment records for medical conditions that 
do not involve the cervical spine (lumbar spine, chest x-
rays, mental health conditions, transient dizziness, 
substance abuse, blurred vision, hemoptysis, leg pain, 
tardive dyskinesia, foot pain, injury from ladder fall); 
(3) documents relating to claims other than entitlement to 
service connection for the lumbar spine condition 
(unemployability due to bipolar disorder, nonservice-
connected pension, SSA benefits, expedited payment request); 
(4) records of the treatment of the "back" (that do not 
identify the spine segment); (5) records of the treatment of 
the cervical spine condition; (6) the veteran's statements; 
and (7) military records relating to the veteran's discharge 
from the National Guard.  

The evidence that was previously submitted and considered by 
the RO in the July 2002 rating decision is not "new" 
evidence within the meaning of 38 C.F.R. § 3.156(a), so the 
claim to reopen can not be granted on the basis of that 
evidence.  The remaining evidence is new and so must be 
analyzed to determine whether, by itself or when considered 
with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim.   

In an October 1981 decision, the RO denied the veteran's 
service connection claim because the neck injury during the 
veteran's ACDUTRA service had resolved a few months after 
that August 1984 injury and at the June 1985 VA compensation 
and pension examination, the examiner had found no residual 
neck condition.  The veteran later filed a claim to reopen 
that service connection claim and in a July 2002 rating 
decision, the RO denied the veteran's claim to reopen because 
the veteran had not submitted new and material evidence with 
respect to that condition.  Thus, the unestablished facts 
necessary to substantiate the neck condition service 
connection claim are:  that there is a current disability of 
the neck; and that there is a relationship between an event, 
injury or disease during either the Army active service or 
the ACDUTRA period  and the veteran's current neck condition.  

The treatment records for medical conditions that do not 
involve the cervical spine and documents relating to claims 
other than entitlement to service connection for the neck 
condition clearly do not relate to the unestablished facts 
necessary to substantiate the neck claim, so that evidence is 
not "material" within the meaning of 38 C.F.R. § 3.156(a).  

As for the treatment records for the veteran's "back" and 
for his current cervical spine condition, as well as the 
statements by the veteran, they contain much information 
about the current state of the veteran's cervical spine 
condition.  And some of those records include in the history 
(based on the veteran's statements) that he injured his neck 
during military service.  But none of the treatment records 
contain a medical opinion establishing a relationship between 
the veteran's current neck condition and any event, injury, 
or disease during the veteran's active Army service or his 
ACDUTRA service.  

On the other hand, some of those records relate to whether 
there is a current neck disability.  In some records, 
cervicalalgia is included in the list of the veteran's 
current problems.  An October 1999 X-ray report determined 
that the veteran has mild degenerative disc disease of the 
lower cervical spine.  An August 2003 bone scan report 
addressed the physiological reasons for the veteran's neck 
pain.  A February 2004 pain management report noted that the 
neck pain might be somatic or have a neuropathic component.  
A February 2006 neurological report finds there are few 
objective findings to explain the pain.  Since those records 
relate to the unestablished fact of whether there is a 
current neck disability, they are "material evidence" 
within the meaning of 38 C.F.R. § 3.156(a).  

Finally, the military records about the veteran's discharge 
from the National Guard address whether the veteran is 
entitled to a medical discharge due to his injury during 
ACDUTRA.  They contain opinions as to whether the neck pain 
the veteran was experiencing after his ACDUTRA service was 
related to the August 1984 injury.  As such, those records 
relate to an unestablished fact necessary to establish the 
claim and are "material evidence" within the meaning of 
38 C.F.R. § 3.156(a).  

Evidence of the existence of unexplained neck pain was in the 
record at the time of the last, prior, final denial of the 
claim.  Thus, the treatment records that merely list 
cervicalalgia or neck pain are cumulative and redundant of 
the previously-considered evidence.  As such, they are not 
new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a).  

On the other hand, the X-ray, bone scan, pain management 
report, neurological report, and military records about the 
veteran's discharge from the National Guard all provide 
medical opinions that were not previously considered.  That 
evidence is therefore not cumulative or redundant of evidence 
previously considered.  38 C.F.R. § 3.156(a).  

But notwithstanding evidence that meets three of the four 
criteria for new and material evidence, the claim cannot be 
reopened because none of that evidence raises a reasonable 
possibility of substantiating the claim.  Indeed, although 
the veteran requested a medical discharge, the medical 
opinions obtained provided that the veteran's symptoms from 
his injury during ACDUTRA had resolved, so that any medical 
condition that the veteran had at that time were not related 
to his ACDUTRA injury.  Those opinions were provided by two 
physicians and no evidence indicates that the examiners were 
not competent to provide such opinions.  Indeed, they are 
consistent with the X-ray report, bone scan report, pain 
management report, and neurological report which all 
determined that there is no physiological explanation for the 
veteran's claimed neck pain.  Since no evidence meets all 
four criteria of new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a), the claim to reopen the claim for 
entitlement to service connection for a neck condition must 
be denied.  

And because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
previously-denied claim, the benefit of the doubt doctrine 
need not be applied to this case.  Annoni v. Brown, supra, 5 
Vet. App. at 467.  

C.  Bilateral leg pain, to include as secondary to lumbar 
spine condition

Since the last, prior, final denial on any basis of the 
bilateral leg pain claim, the same evidence has been 
submitted as was described in section IB, above.  That which 
was previously submitted is not new evidence.  Of the new 
evidence, none meets the remaining requirements of 38 C.F.R. 
§ 3.156(a).  

In July 2002, the veteran's claim for entitlement to service 
connection for leg pain secondary to the lumbar spine 
condition was denied.  The RO first pointed out that while 
the veteran had been asked to identify his current leg 
condition, he had never replied.  In addition, since 
secondary service connection can be granted only if a 
service-connected condition causes or aggravates a 
nonservice-connected disability (see 38 C.F.R. § 3.310), the 
RO denied the claim because the lumbar spine condition had 
not been service-connected.  Based on the July 2002 decision, 
the unestablished facts necessary to establish the veteran's 
secondary service connection claim are:  that the veteran has 
a current disability of the legs; that the veteran's lumbar 
spine condition is service-connected; and that the service-
connected lumbar spine condition caused or aggravates the 
condition of the legs.  

As discussed in section IA above, on the basis of the 
evidence submitted since the last, prior, final denial on any 
basis of the lumbar spine claim, the veteran's lumbar spine 
claim has herein been denied again.  Since the evidence of 
record does not establish service connection for the lumbar 
spine disorder, none of that evidence raises a reasonable 
possibility of substantiating the secondary service-
connection claim.  With no evidence that meets the criteria 
for new and material evidence, the claim to reopen the claim 
for entitlement to secondary service connection for leg pain 
must be denied.  

But although the veteran has previously prosecuted this claim 
based wholly on secondary service connection, on appeal, his 
representative asserts that there is new and material 
evidence to establish direct service connection.  See Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 
(Fed. Cir. 2005).  The unestablished facts necessary to 
substantiate a direct service connection claim are: that a 
current disability of the legs exists; that an injury or 
disease of the legs was incurred during active Army service 
or ACDUTRA service; and that there is a relationship between 
the current disability and the inservice injury or disease.  

Of the new evidence submitted since the July 2002 denial of 
the legs condition claim, there is little evidence that 
relates to a current condition of the legs.  In the 
December 2003 pharmacy consult report, the veteran describes 
muscle pain in his legs that is excruciating and a vibration.  
In the January 2004 physical therapy report, he reports pain 
in both legs over the anterior tibia.  The veteran testified 
at the May 2007 personal hearing that he has cramps in his 
legs. 

There is more new evidence that relates to an inservice 
injury.  The veteran's sworn statement of December 1984 in 
which he describes the events of August 24, 1984, when the 
gun trails swung over his legs, and concludes that this 
incident led to treatment for his neck and back, is material 
evidence.  Similarly, the three descriptions of that event 
given by the veteran at the May 2007 personal hearing 
(Transcript, pp. 4-5, 11-12, 15) relate to the unestablished 
fact of an inservice injury of the legs and thus is 
"material evidence" within the meaning of 38 C.F.R. 
§ 3.156(a).    

That material evidence is neither cumulative nor redundant of 
the evidence previously submitted.  But since none of that 
evidence raises a reasonable possibility of substantiating 
the claim, the claim cannot be reopened on the basis of a 
direct service connection theory.  

What little evidence there is of leg pain does not raise a 
reasonable possibility that  the veteran has a current 
disability.  The existence of pain alone, without a diagnosed 
or identifiable underlying condition, is not a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Since Congress 
specifically limits disability compensation to those who have 
a present disability, the veteran cannot qualify for service 
connection for complaints of pain in his legs without a 
medical finding of some disability. Degmetich v. Brown, 104 
F.3d 1328, 1330-1332 (upholding requirement of a currently 
existing disability to establish service connection); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
is not appropriate without evidence of a presently existing 
disability).  An occasional complaint of different types of 
leg pain does not raise a reasonable possibility that the 
veteran has a current disability.  

In any event, there is no medical evidence at all that any of 
these leg complaints is related to either his active Army 
service or his ACDUTRA service.  Without such evidence, the 
claim cannot be granted.  Thus, none of the evidence meets 
the criteria for new and material evidence and the claim to 
reopen must be denied.  
And because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
previously-denied claim, the benefit of the doubt doctrine 
need not be applied to this case.  Annoni v. Brown, supra, 5 
Vet. App. at 467.  

II.  Duty to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  In providing section 5103(a) notice in the context of 
an attempt to reopen a claim, VA is also required to look at 
the bases for the denial in the previous decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

The RO's July 2004 letter describing the evidence needed to 
support a service-connection claim was timely mailed before 
the October 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence might be helpful in 
establishing his claims, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  The letter did not, however, notify him of the 
evidence needed with respect to the rating criteria or 
effective date of an award.  Such notice was provided, 
however, in June 2007.  

Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran was not prejudiced by the 
failure to provide timely notice that complies with Dingess 
v. Nicholson.  Since the claim to reopen the claims for 
entitlement to service connection were denied, any notice 
issues about implementation of a service-connection award 
have been rendered moot.   

The RO's July 2004 letter was also inadequate as to some 
aspects of notice described in Kent v. Nicholson.  The 
July 2004 letter did set forth the requirements for new and 
material evidence.  And it described what had been decided in 
the last, prior, final decision with respect to the lumbar 
spine and neck disabilities.  That description was very 
general in nature.  But in June 2007, another letter was sent 
to the veteran that set forth the specific reasons for the 
last, prior, final denial of each claim and identified what 
evidence was needed with respect to the unestablished facts 
necessary to substantiate those claims.  

The veteran had an opportunity to present new and material 
evidence after the June 2007 notice.  Instead, in 
October 2007, the veteran's representative stated that the 
case was ready for certification to the Board and the record 
was transferred to the Board a few days later.  No additional 
evidence has been submitted to the Board.  Since the veteran 
has had a meaningful opportunity to participate in the 
adjudication process, the veteran was not prejudiced by the 
delay in receiving all required notice for the claim to 
reopen the lumbar spine and neck service-connection claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

As for the notice regarding the claim to reopen the bilateral 
leg condition claim, the June 2007 letter did identify the 
evidence necessary to substantiate a claim based on a direct 
service connection theory and a secondary service connection 
theory.  But the letter did not explicitly explain why the 
last, prior, final decision had been a denial of the claim 
and what the unestablished facts necessary to substantiate 
the claim were.  On the other hand, the veteran was asked in 
that letter to submit evidence showing a connection between 
his bilateral leg pain and his lumbar spine.  He was also 
provided with the three requirements for direct service 
connection and told that evidence was needed to substantiate 
the service-connection claim.  Thus, while the RO may not 
have explained that such evidence was related to the reasons 
why the last, prior, final decision had been a denial, it did 
put the veteran on notice that in order to establish his 
claim, he needed evidence of the connection between the leg 
pain and the lumbar condition and evidence of the existence 
of a current disability, an inservice injury, and a 
connection between them.  So, the veteran was not prejudiced 
by the flaws in the letters with respect to the new and 
material evidence necessary to substantiate his claim.  

In any event, a necessary requirement for establishing 
secondary service connection is that service connection has 
been granted for the disability causing or aggravating the 
nonservice-connected disability.  38 C.F.R. § 3.310.  Here, 
the veteran has not been granted service connection for his 
lumbar condition.  Thus, as a matter of law, regardless of 
the notice sent to him, the veteran could not have 
established his secondary service-connection claim.  As a 
result, any flaws with respect to the secondary service-
connection claim could not have prejudiced him.  

Since most of the notice requirements were fulfilled in a 
timely fashion and the veteran was not prejudiced by any 
notice flaws, VA met its notification duty in this case.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran requested that his medical 
treatment records from the VA facility in Providence, Rhode 
Island, be obtained.  Those records dated from January 1984 
to September 2005 were obtained and associated with the 
claims folder.  The veteran also asked that the records from 
the Naval Hospital in Newport, Rhode Island be obtained.  
Those medical treatment records relating to the veteran's 
injury during National Guard service had already been 
obtained and associated with the claims folder.  

Although no medical examinations were provided to the 
veteran, VA did not fail in its duty to assist the veteran.  
With respect to claims to reopen previously-denied final 
claims, until the veteran's claim has been reopened, VA has 
no duty to provide a compensation and pension (C&P) 
examination.  38 C.F.R. § 3.159(c)(4)(iii) (providing medical 
examinations applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra, 345 F. 3d at  1341-43 
(statutory language and legislative history support 
regulation interpretation that VA has no duty to provide a 
medical examination until the case is reopened).  

The veteran's representative argues that the veteran was 
denied due process because after the notice of disagreement 
(NOD) was filed in November 2004, the agency of original 
jurisdiction (AOJ) failed to inform the veteran properly of 
the appeals election process.  It is unclear by what 
authority the veteran's representative believes that there is 
a due process right to appeals process notice.  But in any 
event, the veteran did not file the NOD himself-his 
accredited representative filed the NOD on his behalf, 
pursuant to 38 C.F.R. § 20.201.  And that NOD explicitly 
stated that the veteran elected the traditional appeals 
process and requested that a statement of the case be issued 
immediately.  Such a statement by his accredited 
representative implies knowledge of the appeals process 
election.  Thus, no due process rights were violated when the 
AOJ quickly issued a statement of the case in accordance with 
the veteran's wishes rather than sending the veteran 
information on his options in electing an appeals process.  
Moreover, even if the veteran had desired a de novo review by 
a Decision Review Officer (DRO), he received that process 
because the June 2007 supplemental statement of the case was 
issued by a DRO who examined all of the evidence of record.  

VA has met its duty to assist the veteran.  


ORDER

New and material evidence has not been received, and the 
claim to reopen the claim for entitlement to service 
connection for a lumbar spine condition is denied.  

New and material evidence has not been received, and the 
claim to reopen the claim of entitlement to service 
connection for a cervical spine condition is denied.  

New and material evidence has not been received, and the 
claim to reopen the claim of entitlement to service 
connection for a bilateral leg pain condition, to include as 
secondary to the lumbar spine condition, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).

The veteran testified at the May 2007 personal hearing that 
he has a lot of trouble hearing and he had to buy a set of 
earphones to hook up to his television in order to hear the 
soft sounds.  Transcript, p. 6.  And he testified that he 
experiences a ringing in his ears and pain in his ears.  
Transcript, p. 5.  A lay person is competent to testify about 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence).  The veteran's Army military 
occupational specialty (MOS) was as an armor gun (tank) 
crewman and his National Guard MOS was as a cannon crewman.  
The veteran testified at his May 2007 hearing that while he 
usually wore ear protection during service, he frequently 
fired all kinds of guns and he experienced noise exposure 
during both his active Army service and during his ACDUTRA 
service.  Transcript, p. 5.  

To support his tinnitus claim, the veteran appears to rely on 
his account of the events of August 26, 1984, found in the 
transcript of the May 2007 hearing.  He testified that he has 
had ringing in his ears ever since the day he got hurt on the 
gun.  Transcript, pp. 4-5.  He testified that on the day he 
was hurt on the gun, he went to the leader and he was sent to 
the medics.  When he came back, as he got out of the jeep, a 
gun was fired and he was knocked out.  He was then taken 
again to the medics.  He told them he could not hear anything 
and they gave him two aspirins.  He lost all of his hearing 
for three days and after that, he had ringing in his ears and 
headaches.  Transcript, pp. 4-5.  In response to questions 
about his feet, he testified that when he came back from the 
hospital and they fired the gun, he was deaf for three days.  
So as he walked toward the gun, someone said to look out, but 
because he couldn't hear anything and was confused and in 
pain, he walked near where some ammunition rounds were 
stacked and they fell onto his feet.  

The Board notes that the various accounts of the events of 
August 26, 1984, are not quite consistent with one another 
with respect to the noise exposure.  Compare DA Form 2823 
(Sworn Statement); August 1984 DA Form 2173 (Statement of 
Medical Examination and Duty Status), including the 
September 1984 conclusions contained on that form; May 1986 
medical treatment report of Dr. Sheehan; 1984 medical 
treatment records of September 5th, September 7th, 
September 14th, September 21st, October 3rd, and October 17th; 
and personal hearing testimony of the veteran (at Transcript 
pp. 4-5, 11-12, and 15).  Notwithstanding the 
inconsistencies, the evidence in the record is sufficient to 
warrant a medical examination to determine whether the 
veteran has a current hearing impairment disability and/or 
tinnitus disability, and if so, whether those disabilities 
are related to service.  Accordingly, appropriate 
examination(s) should be scheduled for the veteran.  In 
addition to taking a thorough medical history from the 
veteran, the examiner should also thoroughly review the 
record with respect to the noise exposure claimed on 
August 26, 1984.    

In addition, because there is no evidence in the service 
medical records to support the veteran's testimony concerning 
the firing of the gun that knocked him unconscious, the 
veteran should be contacted and asked to provide additional 
evidence of the events of August 26, 1984.  If he has copies 
of the records of his treatment by the aid station or can 
obtain statements by others who served with him on that day, 
such evidence would be very helpful in substantiating his 
claim.  
 
With respect to the veteran's claim for service connection 
for a bilateral foot condition, additional medical evidence 
is needed.  It is not clear whether the veteran has a current 
disability with respect to his feet.  The medical treatment 
records of August 2001 through February 2002 reflect that the 
veteran was complaining of pain in one or both feet that was 
keeping him awake at night.  The pharmacist reviewing his 
pain management changed his medications and in February 2002, 
the veteran reported that he was doing well.  Nevertheless, 
he was still required to apply Capsaicin cream topically to 
his feet.  And in the managed care notes of August 2001, a 
podiatry clinic referral was requested.  But the only 
podiatry clinic notes in the record are from January 1992, 
where the veteran was diagnosed with plantar fascia of the 
right foot.  

Yet, VA medical treatment records are deemed to be within the 
control of VA and should be included in the record, as they 
may be determinative of the claim.  Therefore a remand is 
necessary for the purpose of obtaining the podiatry clinic 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
veteran testified that all of his VA treatment has been in 
either Providence, Rhode Island, or Brockton, Massachusetts.  
In addition, since the most recent records with respect to 
the veteran's feet are from January 2004, the claims file 
should also be updated with VA treatment records dated from 
January 2004 forward.  

Thereafter, the veteran should be scheduled for an 
appropriate examination to identify all current diagnoses of 
the feet and for each diagnosis, to determine whether it is 
related to either the veteran's active Army service or his 
National Guard ACDUTRA service.  The veteran was treated 
during active military service for various complaints about 
his feet (a blister, pain after standing on guard duty, 
sweaty feet), but upon separation, the examiner determined 
there was no medical significance to any conditions noted.  
There also is some evidence that the veteran experienced an 
injury to his feet during his ACDUTRA service in August 1984.  
Since there is some evidence of an injury and later evidence 
of treatment for foot complaints, an examination should be 
scheduled to determine whether there are disabilities of the 
veteran's feet and if so, whether they are related to his 
active Army service or his ACDUTRA service.    

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes a request to provide VA with 
evidence (including medical treatment 
records and/or statements by individuals 
who served with him) of his noise exposure 
during his August 1984 ACDUTRA service.  

2.  Make arrangements to obtain the 
veteran's treatment records (including any 
podiatry clinic records) for any foot 
complaints from VA facilities in 
Providence, Rhode Island, and Buxton, 
Massachusetts, dated since June 2002, and 
associate that evidence with the claims 
folder.   



3.  After the above development has been 
completed, make arrangements for the 
veteran to have appropriate examination(s) 
to determine whether any diagnosed hearing 
loss or tinnitus disabilities are related 
to his active Army service or his National 
Guard ACDUTRA service.  The claims folder, 
to include a complete copy of this Remand, 
must be made available to and reviewed by 
the examiner(s) in conjunction with the 
examination report(s).  In addition to 
taking a thorough medical history from the 
veteran, the examiner should also 
thoroughly review the record with respect 
to the noise exposure claimed on August 
26, 1984.  Any indicated studies should be 
performed.  The examination report(s) must 
provide complete rationale for all 
opinions and must address the following 
matters: 

(a) whether it is at least as likely as 
not (that is, a 50 percent probability or 
greater) that any diagnosed hearing loss 
is related to:  the veteran's active Army 
service (from June 1982 to June 1965); 
and/or the veteran's National Guard active 
duty for training service (from August 18, 
1984, to September 1, 1984).  

(b)  whether it is at least as likely as 
not (that is, a 50 percent probability or 
greater) that any diagnosed tinnitus is 
related to:  the veteran's active Army 
service (from June 1982 to June 1965); 
and/or the veteran's National Guard active 
duty for training service (from August 18, 
1984, to September 1, 1984).  

4.  Make arrangements for the veteran to 
have an appropriate examination to 
determine whether any diagnosed foot 
conditions are related to his active Army 
service or his National Guard active duty 
for training service.  The claims folder, 
to include a complete copy of this Remand, 
must be made available to and reviewed by 
the examiners in conjunction with the 
examination reports.  In addition to 
taking a thorough medical history from the 
veteran, the examiner should also 
thoroughly review the record with respect 
to the injury of August 26, 1984.  Any 
indicated studies should be performed. 

The examination report must provide 
complete rationale 
for all opinions and must address the 
following:

(a) identify all current diagnoses 
regarding the veteran's feet; 

(b) for each diagnosis, provide an 
opinion whether it is at least as likely 
as not (that is, a 50 percent probability 
or greater) that the diagnosed condition 
is related to:  the veteran's active Army 
service (from June 1982 to June 1965); 
and/or the veteran's National Guard active 
duty for training service (from August 18, 
1984, to September 1, 1984).  

5.  Thereafter, readjudicate the claims.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


